Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 1 of 31 Page ID #:383



      Gregory B. Beam (SBN 102443)
      MarkD.Alpert(SBN: 138152)
    2 GREGORY BEAM & ASSOCIATES, INC.
      23113 Plaza Pointe Drive, Suite 100
    3 Laguna Hills, CA 92653
      (949) 598-5800
    4 malpert@beamlaw.net

    5 Attorneys for Plaintiffs,
        Michael Windeler; Karen Windeler, Joy Salemi,
    6   Jeff Schneider, Eana Schneider, Barbara Knight,
        Kent Knight, Bruce DePaola, Terri DePaola
    7

    8                  UNITED STATES DISTRICT COURT OF CALIFORNIA
    9                           CENTRAL DISTRICT OF CALIFORNIA
  10

   11 MICHAEL WINDELER, KAREN                       )          Case No.2: 19-cv-06325-DSF(JEMx)
      WINDELER, JOY SALERNI, JEFF                   )
   12 SCHNEIDER, EDNA SCHNEIDER,                    )
      BARBARA KNIGHT, KENT                          )          REQUEST TO TAKE JUDICIAL
   13 KNIGHT, BRUCE DEPAOLA,                        )          NOTICE IN SUPPORT OF
      TERRI DEPAOLA,                                )          PLAINTIFFS' OPPOSITIONS TO
  14                                                )          MOTION TO DISMISS OF
                 Plaintiffs and Petitioners,        )          COUNTY OF SAN LUIS OBISPO
   15                                               )          AND MOTION TO DISMISS OF
        vs.                                         )          CAMBRIA COMMUNITY
  16                                                )          SERVICES DISTRICT
     CAMBRIA COMMUNITY                              )
  17 SERVICES DISTRICT;                             )
     COUNTY OF SAN LUIS OBISPO,                     )          Date:     October 7, 2019
  18                                                )          Time:     1:30 p.m.
         Defendants and Respondents.                )          Location: Courtroom 7D
  19                                                )                    First Street ~ourthouse
                                                    )                    350 West 1s Street
  20                                                )                    Los Angeles, CA
                                                    )
  21                                                )          Assigned to
                                                    )          Honorable Judge Dale S. Fischer
  22                                                )
                                                    )          Complaint filed: July 24, 2019
  23                                                )
                                                    )
  24                                                )

  25             Pursuant to Federal Rules of Evidence, Rule 201, Plaintiffs MICHAEL
  26 WINDELER, KAREN WINDELER, JOY SALERNI, JEFF SCHNEIDER, EDNA
  27    SCHNEIDER, BARBARA KNIGHT, KENT KNIGHT, BRUCE DEPAOLA, and
  28
                                                        - 1-
              REQUEST TO TAKE JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS' OPPOSITIONS TO MOTIONS TO
              DISMISS FILED BY COUNTY OF SAN LUIS OBISPO AND CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 2 of 31 Page ID #:384



       TERRI DEPAOLA ("Plaintiffs") request that the Court take judicial notice of the
   2 following matters in support of their Oppositions to the Motion to Dismiss ofthe
   3 County of San Luis Obispo and the Motion to Dismiss of Cambria Community
   4 Services District:
   5
               1.     Resolution 217-265 of County of San Luis Obispo Board of
   6
       Supervisors, dated October 17, 2017, a copy of which is attached hereto as Exhibit
   7
       1.
   8
               2.     Reply of County of San Luis Obispo in Support of Motion to Dismiss
   9
       filed in Case 2: 17-cv-08536-DSF, a copy of which is attached hereto as Exhibit 2.
  10
       Dated: September 16,2019                  GREGORY BEAM & ASSOCIATES, INC.
  11

  12                                             By:         /s/ Mark D. Alpert
  13                                                   Mark D. Alpert
                                                       Attorneys for Plaintiffs and Petitioners
  14

  15

  16

  17

  18

  19

  20

  21

  22
  23

  24

  25
  26

  27

  28
                                                    - 2-
            REQUEST TO TAKE JUDICIAL NOTICE IN S\JPPORT OF PLAINTIFFS' OPPOSITIONS TO MOTIONS TO
            DISMISS FILED BY COUNTY OF SAN LUIS OBISPO AND CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 3 of 31 Page ID #:385




                               EXHIBIT "1"
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 4 of 31 Page ID #:386




                                                    Attachment 2

                               lN THE BOARD OF SUPERVISORS
                          COUNTY OF SAN UJtS OBISPO, STATE OF CAUFORNIA

                                                                                          Tuesday, October 17,,20'\7

     f'R.ESENT: Supervisors Bruce S, Gibson, Adam Hill, Lyt<l1 Cotnp!on, Debbie Amolcl and
                Chairperson John Pesch<mg

     ABSENT:          None




                                            RESOLUTION NCU017-265

          RESOLl)T!ON bENY!l~G THH APPEAL OF M1CHAfiL AN!) KAREN WlNDELER,
      AFFIRMING THE .DECISION OF THEPLANNlNGCOMM!SSlON AND D.ENY!NG THE
       t\t'PUCATION OF MlG!;lAEL AND 1\:Al'!J};N WlNDJ,;LER .fOR VAR1Al;Kl:W COASTAL
                         DEVELOPMENT PIZRMrf DRC20l6-00ll1


              The following res!}]utkm is now offered and read:


              WHEREAS, on July 13, 2017, the Plmming Commission oftbe C6unty of San .Luis
     Obispll (hereh1alkr refetred. to as the "Plannin!l Comm.ission") duly con.si.dtmetl. mid denied the
     iii1)llicaHon ofMichael.and.Karen Windeler fbt Variance/Coastal Development Permit
     DRC20l!S-OO!ll to.allow tile pr<icessing oi'a land use permit ~pplieatilln for a new single family
     residenoe on a 4JJoO square~toot lot ott Rarnsey Drive in. Canlbda without vcriHcation of
     cm.1li11!1Uity   water al\<l sewer avaUability; and
              WflEREAS1Miohaei <~nd Karen Winddex have appe<'jled the .Planning C<;mmission's
     decision to tl1.e Board of Supervisors <:>ftbe County of San Luis Objspo (lwrelnafter referreg to as
     the •;Bo:ard ofSupervi,<Wrs") pursuant to the- ap.pHc.able ptn'vi'Sions .o(Tftle     ofthe- San LtdS
     Obispo County Code,;,. and
              WH:E'Rl:tAS~      a puh!ic hearirqs -\Vas duly nOticed' and conducted and a- -determination and
     dedsion was made by the Board of Supervisors on October 17, 2017; and
              WH!tREAS, at said hearing,. the Board of Supervisors heard and received all oral and
     written protests, objections, and evidence, whkh were made, presented, or tiled, and 4!1 persons
                                                      Page1 of 5


                                                                                                                3
                                                       EXHIBIT 1
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 5 of 31 Page ID #:387




                                                      .f!Jtachment 2

     prese11tWere given the opportunity to heal· and be heard in tesped to any nmtlenelatiJ\g to· si1id
     appeal; and
               WHEREAS, th~ .Board uf Supervisors has duly considered the appeal and tinds that tire
     appeal shol!ld be denied .and the decision of the Planning Commission. should be affirmed, and
     tllat the application (l/RC2016c0011!) sh(iu!d be denied tor the reasons desc.ribed               i11   the> findings
     set forth below.




     Supervisors· erf the County of San Luis Ohispt\ State· of Ca::llfor:nia.       fill·   thllows:
               r. That the. re·c:-itats sl;tforth hercittahove m'_e true, correct ·mtd ·vai1d.
               2-. That thhr proieot lS ihu:nd to be stamtcn,_lly exempt from the Cafif6rtii~t Hnvironment:al
     Quality Act under the provisinns of Public Rcsomces Code section 2lORD(b)(5}, which provides
     that CEQA does• not ap1oly to projects which a public agency re}c,cts or' disapproves,
               l   That the- Board of Supervisors· makes all of the findings of i~1ct and d-ererrnh1atkms set
     forth in Exhibit A attached hereto and incorporated by reference herein as though set forth in
     fulL
               4, That the appeal filed by Michael and Karen \V\ndder \s clen.red, that the decision of
     the Planning Commission is afi\nned, and that the application forVariar\ce/Coa;;tal Development
     PemritDRC2'0l6-00! .ll is hcrcbydenicd for the reasons described tn the findings set forth
     below.

               Upon. motion of Supervisor£)ibson, seconded by Supervisod1il1, and on the folltl\ving
     roll call vote, to. wit:

     AYES: Supervisors Gtbsoll, Hil.l, Comptnn, Arnold and Clw.irperson Peschong.

     NOES: None-

     ABSENT: Norte

     ABSTAINING: Notte

     U·1e   foregoing resolution is hereby adopted




                                                                                                                             4
                                                          EXHIBIT 1
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 6 of 31 Page ID #:388




    ATTEST:


    Tommy Gong                                    --····'-------
    Clerk of the Boas·d of Supervisors

    ~~:'u*'i~~ i'<uY>"~J---·-         ·.
    [SEAL)                           ,•-''




    APPROVED 1\S TO FORM AND LEGAL EFFECT:

    RITA L. NEAL
    Cou.n'ty Counsei

    By: !I!'Mat!IH!W Chrtsttmz
    Deputy County Cmmse,l

    [)ated: S<;ptembct                            l2~.6Pl7



    S'TATE OF CALIFORNIA,                                          )
                                                                   )
    County of San Luis Obispo                                      )



             I, Tommy GonlL........--.--·-"------··--------------' Gormly Clerk ancl ex-of'flcio
    Clerk of the Board of Supervisors, in and for the County of San Lui£ Obispo, State ofCa\lfomia,
    do he.re:b-y certify the Kwegoin_g_ to· be~'+ fu.H~ tru·e· atrd correct copy of J:m:.otdcr' r:n~lde:. b)i   ~he   Board
    ofSilpervisots, as the same appears spread upon their millu!e book.

              WITNESS my hand and the seal of said Board of Supervisors, al'fixed this
     OoJQ..~r,       2017.
                                                                                I.OJllillY.Dong__________.._______ _
                                                                                County Clerk and Ex-Otlido Clerk of the
                                  ,,__ _                                               BOard of Supervisor·$

     (SEAL)
       . ..                 '.'"\.'''-

             __ 1          ,p.1


                    ,-''   ".
                                             ,,
                                                                       Pa(le 3 of 5


                                                                                                                              5
                                                                          EXHIBIT 1
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 7 of 31 Page ID #:389




                                                  Attachment 2

                                              EXHIBIT A - FINtl!NGS

    Environmental D&termini'llion
    A      This project i$ fouild to be statutorily exempt from the California Environmental Qualiiy
           Act under the provisions of Public Resources Code section Z1080(b)(5), which. proVides
           that CEQA does not apply to projects which a public agency rejects or disapproves.

    V~rillnc.e!Coastaf Dwelopment Permit
    B.     The varlance constitutes a grant of special pr'ivileges inconsistent wiih the limitations
           upon other properties in the vicinity aror1g Ramsey Dr!.Ve in Cambria and land use
           catei;)ory in which it is situated bec<Juse no other landowner with a vac<tnt tot il1 the
           vicinity has oeer1 able to develop a lwuse wittwut connecting to the community water
           supply. and sewer. II'! fact, on a !'$gular Ms1s... County shlll infc,rms Cambria landowners
           that th<;y need to obtain an intent-to-serve leW~r from the CCSD to develop their rot
           Since there is Mthfhg particularly unique distinguishing thi$ property from any ofr)er
           vacant parcel in the vicinity, granting a variarfce to. th1s on8 landowner would be a
           special privilege ihconsistent with the way other Cambria landowners in the vicinity have
           been treated in the past.

    C.     There a1ce no special circumstances applicable to the property relating to siZE;, shape,
           topography,. location, or surroundings. The subject parcel ha& no unique characteristics
           distinguishing I! from any other vacant residential paFcel if; ihe vicinity along Ramsey
           Drive in Can<bria. The1'efore, the parcel should be subject to a strict application of Title
           23, including the. N<:>rth OMs! plah<iing area standards, and LOP policies, consistent with
           hbw these· regulations have bean applied \o other residential parcels in the vicinity. The
           applicant's covror letter d<Jted April 26, 2017 stl!ltes.: "Trle special circumstances that
           shotild allow them to deVelop without District water ahd sewer service is the simple fact
           tl1at they are not eligible forlh;;.se services bee~ us;;. they .db not have a District wait list
           position." This "special circumstance" is not related to the property's s1ze, shape,
           topography, location, or surroundings. Furthermore,. not being on the District's waitl.ist is
           not ·a special cTrcumstance as. th?r'e are rnany other va.carit res·tdential !ots in Cambria
           that are not on the District's. waitlist

     D.     The requeste<;! variance would authorize a use that is not othenvise authorized because
            Section 23. 04.044(e) does not allow lor a single family residerwe with a Well and sepnc
            em a lot that is smaller than one acre.
            The granting ofthe variance adversely affects the pvblic health and safety of persons, is
            materially detritnental to ihe public welfare, and is injurious to nearby property or
            !n:rprovemehts . bec_a_u.s-e·:·

                L    Locating a well and septic system on a 4,000      square~foot   lot would not allow for
                     adequate separation distances between rhe don·,,stic v;ell. and leaoh field for the
                     sep!lc, resulting in potential water contamination. To prote.ct public health, the
                     niinitnum separafio11 distance lletween ~. dornestic well emd septic system is 1'00
                     feet This separation cannot be achieveo on thE! 4, 000 ~quare,foot (40' x 80') lot
                     The subject property is less than lO percent. of the County's one acre minimum
                     site area for developing ~ single family home With a well and sepllc system.



                                                    Page 4of 5


                                                                                                               6
                                                       EXHIBIT 1
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 8 of 31 Page ID #:390




            ii.   Trucking-in ano    .storing water would allow !6r more groMh iii Cambria than can
                  be suatainably supported by exf~tlng resouTO~$ <>11d infrastruc.ture, and. could be
                  unreliable ih the lorig-term. ·l'he. application dqes not specify whete the wa.ter
                  would corne from, how IQ!1g il>e. so~rce would be available, or how oft ell itwould
                  h<J~ve to be.delivere.d. If thewaternrigiMte? I.OC$!1y it could adversely Impact other
                  County water supplies. Such a plan could also vioiate the County's (or another
                  jurisdiction's) water exportation restti-ttions.

            Iii. If the variance and Title 18 appeals were approved and ih.e GroMh Managen1ertt
                 Or4inam;e amended to allow development in Cambri$ without an intent-to-serve
                 letter, the County woulq be compei!E!d to allow other properties in a sifliifat
                 situation to also d€lvelop. Accotdi11g to the CCSD.'s 2Q!)6 Buildoul Reduction
                 Program, the number of vacant lots in Cambria exceeds Camblra's estimated
                 bulldout (4,$50 residential water connections} by 1,831. Thus, aflnwlns new
                 development on all vacant lots in Cambria, Wilhout re.gard for the Covfl!y's
                 gmwth limitations, \JVB.Uld nct ohly be inc.oneistent \\lith the groVvth ~$.sumpiionsih
                 the .County's LCP, b.ut WDUid also have widaspreadcpulj!ic oeefth, safely, welfar~.
                 and environmental impacts as· groMh would outpace Cat.hbria'& resource and
                 inlrastrUc!UHl availabiti\y.

    F.   the (equested· variance Is inconsi$tent with numerous provislbris of the $an ~ui.s Obispo
         County General Plan, coastat Zone Lahti Use Ordinance. and LOP including but not
         lilnlted to:
              i. S\lctioh 23.04430- Availability ofWater Supply and Sewr~geDisposal services
              IL Section Z3.04,044(<~)- Minimum S1te Area for Res·loential Uses
              iii Se6tion 23.05.034- Grading. standards
              IV, PubikWorks LCP Pollqy #1 ~ Availablfity of SflrVioe Capacity
              v. North Coast Area Plan"' Cambria community VI! de stanoar<::l #'iJ




                                                P~ge 5 of 5



                                                                                                           7
                                                    EXHIBIT 1
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 9 of 31 Page ID #:391




                                EXHIBIT "2"
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 10 of 31 Page ID #:392


    Ca.    2:17-cv-08536-DSF-JEM       Document 21 Filed 02/26/18 Page 1 of 20 Page ID #:377




       RITA L. NEAL, SBN 151156
       County Counsel
     2 TIMOTHY MCNULTY, SBN 138600
       Assistant Counry Counsel
     3 MATTHEW W. CHRISTEN, SBN 263612
       Deputy County Counsel
     4 County of San Luis Obispo
       County Government Center, Room D320
     5 San Luis Obis8o, CA 93408
       Telephone: (8 5) 781-5400
     6 Facsnnile: (805) 781-4221
       Ema1l: mchnsten(tllco.slo.ca.us
     7
            Attorneys for Defendant
     8      COUNTY OF SAN LUIS OBISPO
     9
                                    UNITED STATES DISTRICT COURT
    10
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
    ll
                                               WESTERN DIVISION
    12
           MICHAEL WINDELER, ET AL.,                            Case No. 2: I 7-cv-08536-DSF-(JEMx)
    13
                   Plaintiffs and Petitioners,                  COUNTY'S REPLY TO PLAINTIFFS'
    14 '
           vs.                                                  OPPOSITION TO ITS NOTICE OF
    15                                                          MOTION AND MOTION TO DISMISS
           CAMBRIA COMMUNITY WATER                              PLAINTIFFS' FIRST AMENDED
    16     DISTRICT, ET AL.,
                                                                PETITION AND COMPLAINT AND/OR
    17             Defendants and Respondents.                  MOTION TO ABSTAIN AND STAY
    18                                                          F'URTHER PROCEEDINGS
    19                                                      • Date: March 12, 2018
                                                           i Time: 1:30 p.m.
    20                                                          Location: Courtroom 7D
    21                                                          Assigned to the Honorable Judge DaleS.
                                                                Fischer
    22
                                                            I

    23 !---------------~Complaint                                           Filed: December I, 2017
    24
    25

    26
    27
    28

                                                                 l
                     County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss

                                                   EXHIBIT 2                                                  8
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 11 of 31 Page ID #:393


   Ca     2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 2 of 20 Page ID #:378




                                                     TABLE OF CONTENTS
     2 TABLE OF CONTENTS ................................................................................................. !
     3   TABLE OF AUTHORlTIES ........................................................................................... 2
     4      I.     INTRODUCTION ................................................................................................... 5
     5      II.      LOCKARY V. KA YFETZ IS NOT DISPOSITIVE OF PLAINTIFFS' CLAIM
     6      THAT THEY HAVE SUFFERED A TAKING OF THEIR REAL PROPERTY ....... S
     7      III.     PLAINTIFFS' BALD ASSERTIONS HIAT IT HAS STANDING ARE
     8      UNCONVINCING ........................................................................................................ 7
     9      IV. NO PLAINTIFF CAN SURVIVE THEIR FAILURE TO COMPLY WITH
    10      THE WILLIAMSON COUNTY RIPENESS STANDARD TO ESTABLISH
    11      STANDING .................................................................................................................. 9
    12      V.       PLAINTIFFS' OUT-OF-CIRCUIT PULLMAN ANALYSIS IS BASELESS .. 16
    13      VI.      CONCLUSION .................................................................................................. 20
    !4
    15

    16

    17

    18

    19

    20
    21

    22


    24

    25

    26
    27

    28

                                                                        2
                             County's Reply to Plaintiffs' Opposition tofts Notice of Motion and Molion to Dismiss

                                                             EXHIBIT 2                                                              9
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 12 of 31 Page ID #:394


   Ca        2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 3 of 20 Page ID #:379




                                                       TABLE OF AUTHORITIES
    2    Cases
    3    Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................................ 6
    4    Craik v. County of Santa Cruz, 81 Cal.App.4th 880 (2000) ....... ,.................................. 17
    5        C-Y Development Co. v. City of Redlands, 703 F.2d 375 (9th Cir. 1983) """'"'""""" 19
    6    Del Monte Dunes at Monterey, Ltd v. City of Monterey, 920 F.2d 1496 (9th Cir. 1990)
    7          "."" ." '"" ". ". " '"". " "" ""." ' ' '"" .""" "' " ' "". '" ""' ' ' '" ." ' '""" "." '"" " "" " ' ." ' " '""""" " 8' 14
    8    Kinzliv. Cityo,(SantaCruz, 818F.2d 1449(9thCir.l987) ............................. 11, 14,15
    9 Kollsman v. city of Los Angeles, 737 F.2d 830 (9th Cir. 1984) ..................................... 17
   10    Lockary v. Kayfetz, 587 F.Supp, 631 (N.D.Cal.l984) ............................. ,....................... 6
   11    Lockary v. Kayfetz, 917 F.2d 1150 (9th Cir.1990) ...................................................... 5, 6
   12 ILucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992) ................................ 14
    13       Lujan v. DefendersofWildlife, 504 U.S. 555 (1992) ...................................................... 7
   14        MacDonald, Sommer & Frates v. Yolo County, 477 U.S. 340 (1986) ............................ 7
   15        Meredith v. City of Winter Haven, 320 U.S. 228 (1943) .......... ,.................................... 19
   16    Miller v. Board ofSupervisors, 122 Cal.App.3d 539 (1981) .................................. 17, 18
    17   IMurphy v. New Milford Zoning Com 'n, 402 F.3d 342 (2d Cir. 2005) ..................... 15, 16
   18        Pinheiro v. Civil Service Commission for the County of Fresno, 245 CaLApp.4th 1458
   19    I     c2o16) ......................................................................................................................... 18
   20        Planned Parenthood of Central New Jersey v. Farmer, 220 FJd 127 (3d Cir. 2000), 16
   21        Railroad Commision of Texas v. Pullman Co., 312 U.S. 496 (1941) .................... passim
   22        Ray Charles Foundation v. Robinson, 795 FJd 1109 (9th Cir. 2015) ...................... 9, 10
   23        San Remo Hotel, LP. v. San Francisco City and County, 364 FJd !088 (9th Cir.2004)
   24          "" """ '"' "" '"" '"'' """ ""'"'" '"''.'.'.'.' '" ... "'. "' .. "' ... """""'""''' '"' "'""" '""' "" """" 10, 16
   25 ISederquist v. City ofTiburon, 590 F.2d 278 (9th Cir. 1978) ......................................... 19
   26        Shelter Creek Development Corp. v. City of Oxnard, 838 F.2d 375 (9th Cir. 1988) 9, 11
   27    ISherman v.          Town of Chester, 752 F.3d 554 (2d Cir. 2014) ..................................... 15, 16
   28        Sinclair Oil Corp. v. County of Santa Barbara, 96 FJd 401 (9th Cir.l996) .......... I 0, 11

                                                                          3
                               County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss

                                                                  EXHIBIT 2                                                                10
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 13 of 31 Page ID #:395


   Ca.   2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 4 of 20 Page ID #:380




         Suitwn v. Tahoe Regional Planning Agency, 520 U.S. 725 (1997) ................... 7, 8, 9, 12
     2   Sykes v. State of Cal, 497 F.2d 197 (9th Cir. 1974) ........................................................ 6
     3   Williamson County Regional Planning Com 'n v. Hamilton Bank ofJohnson City, 473
     4     U.S. 172 (1985) .................................................................................................... passim
     5
     6

     7

     8
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22
    23

    24
    25
    26
    27

    28

                                                                     4
                          County's Reply to Plaintiffs' Oppositlon to lts Notice of Motion and Motion to Dismiss

                                                           EXHIBIT 2                                                           11
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 14 of 31 Page ID #:396


   ca    2:17-cv-08536-DSF·JEM Document 21 Filed 02/26/18 Page 5 of 20 Page ID #:381




             I.        INTRODUCTION
    2             Plaintiffs' Opposition brief does not successful!y refute that they have failed to
    3    plead that they have a protectable property interest in their Complaint, lack standing
    4    and have claims suitable for the Court to apply the Pullman abstention. Distilling the
     5   Plaintiffs' arguments in their Opposition and reliance on inapposite precedent requires
    6    looking at the subtext throughout the brief, which is that Supreme Court, Ninth Circuit
     7   and state court precedent does not support the claims in their Complaint. The
     8   Opposition brief is a desperate attempt to evade the binding precedent applicable to
     9   their claims, all of which clearly dispose of Plaintiffs' claims that they have a property
    10   interest that demands constitutional protection, that they have standing, and that this
    II   Court has subject-matter jurisdiction over this case. The blatant example of this is
    12   Plaintiffs' attempt to ignore Ninth Circuit precedent and, instead, rely on Third Circuit
    13 I precedent to argue that their claims, in the alternative, aren't perfectly suited for the
    !4   Court to apply the Pullman abstention. As will be discussed in detail, below, these
    15   arguments must fail and the County, again, requests the Court to dismiss all causes of
    16   action with pn;:judice or, in the alternative, dismiss the state Jaw claims and abstain
    17   from considering the federal constitutional claims under the Pullman abstention
    18   doctrine.
    19

    20        II.      LOCKARY V. RA YFETZ IS NOT DISPOSITIVE OF PLAINTIFFS'
                       CLAIM THAT THEY HAVE SUFFERED A TAKING OF THEIR
    21                 REAL PROPERTY
    22
    23            In their opposition papers, Plaintiffs, without elaboration, argue that Lockary v.
    24   Kayfetz, 917 F.2d 1150 (9th Cir. 1990) is dispositive of the present case. That is not
    25   so. Lockary v. Kayfetz presented a situation where the plaintiffs "submitted evidence
    26   that Marin Count)' conditions the grant of building permits on first securing water
    27   hookups from [defendant and water purveyor, Bolinas Community Puhlic Utility
    28    District (BCPUD)] for their residentially zoned lane!." Lockary, supra, 917 F.2d at
         ---·--~----------------~                                                              ---·           -------·---
                                                                    5
                         County's Reply to Plaintiffs' Opposition to lts Notice of Motion and Motion to Dismiss

                                                        EXHIBIT 2                                                    12
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 15 of 31 Page ID #:397


   Ca    2:17-cv-08536-DSF-JEM         Document 21 Filed 02/26/18 Page 6 of 20 Page ID #:382




         1155. The BCPUD adopted a water moratorium on new water hookups and the
    2    plaintiffs never received water from BCPUD as a result of the moratorium.ld. at 1153.
    3    In ruling on BCPUD's motion to dismiss, the District Court preserved the
    4    constitutional claims against the BCPUD, which consist of a claim that BCPUD's
     s   refusal to grant water hookups constitutes a regulatory taking and violation of
     6 substantive due process and equal protection. I d. at 1152-1153; Lockary v. Kayfetz,
     7   587 F.Supp. 631 (N.D.Cal.1984).
     8         Lockary is not dispositive of the Plaintiffs' action against the County. As the
     9   Plaintiffs' correctly admit, the "County ... is not the provider of water and sewer."
    10   (Opposition p. 8, line 3.) Since it is not the provider of water and sewer in Cambria,
    11   the County has never denied the provision of water and sewer to the Plaintiffs, which
    12   was central to the Lockary plaintiffs' constitutional claims. Therefore, Lockary is
    13   inapposite to the case at bar against the County and cannot be applied to the County's
    !4   action of denying the Windelers' variance application.
    I5         Further, Plaintiffs' claim, in tootnote three of the Opposition and in the
    16   Complaint at page 11, paragraph 40, that the County is acting in concert with Cambria
    !7   Community Services District is uncorroborated and based on speculation. Plaintiffs
    18   have not pled any facts in their First Amended Complaint or Opposition papers that
    19   would even hint at such concerted action. Unsupported legal conclusions, like this
    20   one, should be dismissed with prejudice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
    21   Further, the case cited by Plaintiffs in footnote 3 of the Opposition involved an actual
    22   cause of action alleging conspiracy against the plaintiffs in that case. Sykes v. State of
    23   Cal., 497 F.2d 197, 199 (9th Cir. I 974) .. No such cause of action has been filed
    24   against the County. Thus, there is no basis to mle that the District's actions in denying
    25   the will-serve letter to the Plaintiffs are effectively imputed to the County or vice
    26   versa, as Plaintiffs suggest in footnote three.
    27   II
    28   II

                                                                 6
                      County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss
                                                     EXHIBIT 2                                                 13
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 16 of 31 Page ID #:398


   Ca    2:17-cv-08536-DSF-JEM          Document 21 Filed 02/26/18 Page 7 of 20 Page ID #:383




              HI.   PLAINTIFFS' BALD ASSERTIONS THAT IT HAS STANDING
                    ARE UNCONVINCING
    2

    3          Plaintiffs do not, as they baldly assert, have three injuries in fact, including the
    4    taking of value of Plaintiffs' real property and denial of the right to water and sewer
     5   service. (Opposition, page 9, lines 3-6) The alleged taking injury must be premised on
     6   establishing that the Plaintiffs' injuries are actual injuries, not hypothetical or
     7   conjectural. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). As discussed in
     8   the County's Motion and touched on further, below, the Plaintiffs' alleged taking
     9   injury is hypothetical. and conjectural because the Plaintiffs have not complied with the
    10   ripeness requirements established in Williamson County Regional Planning Com'n v.
    11   Hamilton Bank of Johnson City, 473 U.S. 172 (1985) requiring a showing that the
    12   County has made a final decision on an application for development and a variance for
    13   each Plaintiff and that the Plaintiffs have sought just compensation through state
    !4   procedures before seeking a takings claim in federal court.ld. at 186-188, 194-!95.
    15   The purpose of such a process in regulatory taking claims is to determine whether the
    16   government has gone "too far" in implementing its regulation that results in a taking.
    17   Suitum v. Tahoe Regional Planning Agency, 520 U.S. 725,734 (1997). "A court
    18   cannot detem1ine whether a regulation has gone 'too far' unless it knows how far the
    19   regulation goes." MacDonald, Sommer & Frates v. Yolo County, 477 U.S. 340, 348
    20   (1986). Having failed to comply with Williamson County, the Plaintiffs have no
    21   injuries in fact to their real property. Lujan, supra, 504 U.S. at 560 (requiring a
    22   showing of "a causal connection between the injury and the conduct complained of.").
    23          The County has not acted in a manner to support an alleged taking of value of
    24   Plaintiffs' real property. Plaintiffs' Opposition brief relies on precedent involving
    25   situations dissimilar to this ease where a local land use authority acted on development
    26   applications which examined the extent of actual development allowed under relevant
    27   zoning regulations, taking into consideration regulatory development standards (i.e.
    28   property line setbacks, height, density, developable lot area, biological or geological

                                                                  7
                       County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss

                                                      EXHIBIT 2                                                 14
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 17 of 31 Page ID #:399


   ca    2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 8 o/20 Page ID #:384




         constraints, etc.). Suitum v. Tahoe Regional Planning Agency, 520 U.S. 725, 739
    2    (Defendant's overlay of biological constraints on plaintiffs property indisputably
    3    dictate the extent of allowable development.); Del Monte Dunes at Monterey, Ltd. v.
    4    City of Monterey, 920 F .2d 1496, 1503, 1506 ("The City, after extended processes, set
    5    f01th the development it would permit, with express conditions" taking into account
    6    access to the property, "density, number of units, location on the property, and in other
     7   respects, as stated in the resolution [including biological and visual resource issues].").
    8           The County has not reviewed development applications from any of the
     9   Plaintiff~   because the CCSD does not have enough water to supply new development
    10   with water service. The County, in the Planning Depa1tment' s staff report to the Board
    11   of Supervisors, which is part of the Board of Supervisors' administrative record,
    12   clearly states that "[t]he [Windeler] parcel could be developed in the future when a
    13   new community water supply is established or by transfeiTing a water meter from
    !4   another developed prope1ty in Cambria .... " (Motion RJN, Exhibit F, p. 6) lt is
    15   abundantly clear that the County would allow development on vacant lots in Cambria
    16   if there is new water or a property owner can work with an owner of a developed lot to
    17   transfer the water meter to the vacant parcel. The County has never foreclosed
    !8   allowing development on any vacant parcel in Cambria when water becomes available
    19   for vacant parcels. Thus, the County has not acted in a manner that denied all
    20   economically viable use of land because, unlike the defendants in the cases noted
    21   above, the County has not even had a chance to examine the physical extent of
    22   potential development allowable under the zoning regulations on the Plaintiffs' lots.
    23   The County vehemently denies that it has acted conclusively on any of the Plaintiffs'
    24   parcels' physical development potential. Moreover, to prove this point, had any
    25   Plaintiffs requested a waiver from the application requirement to submit a will-serve
    26    letter, under Coastal Zone Land Use Ordinance section 23.02.024 (ReplyRJN, Exh.
    27   E), with the application, there would have been an opportunity for the County to
    28

                                                                   8
                        County's Reply to Plaintiffs' Opposition to lts Notice of Motion and Motion to Dismiss
                                                       EXHIBIT 2                                                 15
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 18 of 31 Page ID #:400


   Ca    2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 9 of 20 Page 10 #:385




         approve a land use permit without the will-serve letter in hand at the time of a Planning
    2    Department or Planning Commission hearing.
    3          Therefore, considering the foregoing, the relevant alleged property right at issue,
     4   here, is the Plaintiffs' alleged property right in CCSD water service (which doesn't
     5   constitute a property right under Califomia law since there is no right in potential
     6   water service, as discussed in the County's Motion at 15-18), not the Plaintiffs' value
     7   in their real property.
     8

     9
              IV.    NO PLAINTIFF CAN SURVIVE THEIR FAILURE TO COMPLY
                     WITH THE WILLIAMSON COUNTY RIPENESS STANDARD TO
    !0               ESTABLISH STANDING
    II

    12          As recently as 2015, the Ninth Circuit, citing to Shelter Creek Development
    13   Corp. v. City of Oxnard, 838 F.2d 375, 377 (9th Cir.l988), affirmed that the ripeness
    14   of claims is directly related to whether the Ninth Circuit has subject matter jurisdiction
    15   to hear a case. Ray Charles Foundation v. Robinson, 795 F.3d 1109, 1 J 16 (9th
    16   Cir.2015) Despite Plaintiffs' desperate assertions to couch the ripeness issue as
    17   prudential, not jurisdictional (Opposition, p. 2), Plaintiffs still must prove that their
    18   claims are fit for judicial review, i.e. ripe for consideration by this court.
    19          No Plaintiff has a claim that is fit for review because they cannot survive the
    20   ripeness standard in Williamson County Regional Planning Com 'n v. Hamilton Bank of
    21   Johnson City, 473 U.S. 172 (1985) ("Williamson County"), requiring the following: (1)
    22   receipt of a final action from the government on one meaningful development permit
    23   application and one meaningful application for a variance; and (2) seek compensation
    24   for inverse condemnation before asserting a takings claim in federal ccimi. !d. at 194-
    25   195. The Plaintiffs' attempt to sidestep the Williamson County ripeness standard by
    26   claiming the standard is a prudential hurdle ignores the fact that the Supreme Court
    27   noted in Suitum v. Tahoe Regional Planning Agency, 520 U.S. 725 (1997), that it was
    28   reviewing the ripeness question under prudential ripeness principles because, unlike
         -----
                                                                  9
                       County's Reply to Plaintiffs' Opposition to Its Notice of :\!lotion and Motion   to   Dis111iss
                                                       EXHIBIT 2                                                         16
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 19 of 31 Page ID #:401


   cas   2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 10 of 20 Page ID #:386




         the County's challenge to the Plaintifis' Article III jurisdiction, the defendant in
     2   Sui tum did not question the court's Article III jurisdiction over the claim, not because
    3    the Williamson County standard cannot serve as a jurisdictional standard. !d. at 733, fn.
     4   7.
     5          First, as stated in the County's Motion, the Windeler Plaintiffs cannot survive
     6   the requirement to seek compensation in state court prior to bringing a claim in federal
     7   court that it has not received just compensation under the Fifth Amendment for an
     8   alleged taking of their property. "The Fifth Amendment docs not proscribe the taking
     9   of property; it proscribes taking without just compensation." Williamson County,
    10   supra, 473 U.S. at 194. "[l]fa State provides an adequate procedure for seeking just
    11   compensation, the property owner cannot claim a violation of the Just Compensation
    12   Clause until it has used the procedure and been denied just compensation." ld. at 195.
    13          The Plaintiffs have failed to counter the County's assertion that the Windeler
    14   Plaintiffs cannot meet the second Wilfiamson County ripeness requirement. Notably,
    15   the Plaintiff:' cite to non-Ninth Circuit Court precedent to support their argument that a
    16   federal court may ignore the second prong of the Williamson ripeness doctrine in a
    17   blatant attempt to evade California's well-established state court process for reviewing
    !8   an inverse condemnation claim. As this Court knows, non-Ninth Circuit Court
    19   precedent is not binding and the Court cannot disregard applicable Ninth Circuit Court
    20   precedent "in favor of out-of-circuit precedent." San Remo Hotel, L.P. v. San
    21   Francisco City and County, 364 F.3d 1088, 1095 (9th Cir.2004). Notwithstanding the
    22    fact that Plaintifis sole citation to Ninth Circuit precedent to support their argument
    23   that the Plaintiffs have complied with the "state compensation" requirement consists of
    24    a facial takings claim in Sinclair Oil Corp. v. County ofSanta Barbara, 96 F.3d 401
    25    (9th Cir. 1996), the Ninth Circuit found that the facial takings claim was not ripe
    26    because, like the Plaintiffs in this case, Sinclair Oil's facial claim is "premised upon
    27    the denial of a property's economically viable use." Id. at407; Complaint, p. 15, 1i 53.
    28    The Sinclair Oil court reasoned that when a plaintiff alleges denial of all economically

                                                                  10
                       County's Reply to Plaintiffs' Opposition to Its Notice ofMotion and Motion to Dismiss

                                                     EXHIBIT 2                                                 17
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 20 of 31 Page ID #:402


   Cas 2:17-cv-08536-DSF-JEM            Document 21 Filed 02/26/18 Page 11 of 20 Page ID #:387




         viable use of his or her land, the extent to which the government has compensated a
    2    property owner after following proper state procedures is relevant to a claim in federal
    3    court for determining whether the plaintiff has been given just compensation for such a
    4    loss. I d. at 406-407. Ultimately, the Plaintiffs cannot provide any basis under Ninth
     5   Circuit or Supreme Court precedent that would allow them to evade the second
     6   Williamson County ripeness requirement. In fact, all the Plaintiffs must seek just
     7   compensation through state procedures before establishing a ripe takings claim in
     8   federal court, regardless of the jurisdictional posture. Since they have not complied
     9   with this requirement, causes of action three through six must be dismissed with
    10   prejudice. 1
    11           Second, the Williamson County futility exception docs not apply to the non-
    12   Windelcr plaintiffs to avoid the requirement to apply for a variance before establishing
    13   that their claims are ripe under Williamson County. The finality prong of the
    14   Williamson County ripeness standard may be excused if it would be an idle and futile
    15   act. Kinzli v. City ofSanta Cruz, 8!8 F.2d 1449, 1454 (9th Cir.l987). The Plaintiffs do
    16   not cite to any precedent where a court found that a plaintiff successfully argued that it
    17   would be futile to seek a final decision on a variance from a zoning code provision
    18   because the government denied another property owner in the same town a variance
    19   from the same zoning code provision. In fact, the County could not find such
    20   precedent and believes that no such precedent exists.
    21           The County never conceded that it would be futile for the non- Windeler
    22   Plaintiffs to apply for a variance. While the Plaintiffs attempt to assert that the County
    23   "does not dispute that it would be futile for the 'non- Windeler' Plaintiffs to seek
    24   variance application or that there is some potential use for their properties that could be
    25   approved," the County cannot intuit what the non- Winde!er Plaintiffs variance
    26
    27    1
            As noted in the County's Motion, on page 20, the SL!bstantive and procedural due process claims are
          intricately linked to the takings claim in the ripeness analysis, both of which require plaintiffs to
    28    satis(y the Williamson County ripeness threshold before a federal court may hear those due process
          Qlail!l~, Shelter Creek Develovment Cot:J2J.,_Ci!Ji_.Q,/_Q;m_ard. 838 F.2d 31~~1Z2.J9th Cir.l988).
                                                                   II
                        County's Reply to Plaintiffs' Opposition to Its Notice. of Motion and Motion to Dismiss

                                                       EXHIBIT 2                                                  18
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 21 of 31 Page ID #:403


   Cas 2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 12 of 20 Page ID #:388




             application would look like when the County has never seen such applications. The
    2        Supreme Court in Suitum v Tahoe Regional Planning Agency, 520 U.S. 725 (I 997)
     3       illuminated the reasoning behind having each property owner receive a final decision
     4       before establishing a ripe takings claim. It noted that the Williamson County
     5       "precedents addressed the virtual impossibility of determining what development will
     6       be permitted on a particular lot of land when its use is subject to the decision of a
     7       regulatory body invested with great discretion, which it has not even been asked to
     8       exercise." !d. at 739. Similarly, the non-Windeler Plaintiffs have not even asked the
     9       County to act on a variance appl.ication for their properties. Plaintiffs make an
    10       unsubstantiated assumption that the non- Windeler Plaintiffs' variance applications
    11       would be identical and be processed by the same County planner, the stafi
    12       recommendation supervised by the same Planning Director and considered by the same
    13       Planning Commissioners. Moreover, the Plaintiffs apparently equate the physical
    14       characteristics (geographical location, size, slope gradient, etc.) of the Windclers'
    15   J   property to the non-WindeJers' properties in furtherance of this false narrative.
    16              Contrary to those baseless assumptions, the variables for potential variance
    17       applications are endless. For example, there are a myriad of variations of potential
    18       home designs that the non-Windeler applicants could apply for with differing uses.
    19       Considering the Plaintiffs are allegedly all non-residents of California, it's reasonable
    20       to assume that some or all the Plaintiffs' subject parcels were acquired for non-
    21       permanent, seasonal use. A non-WindeJer Plaintiff could apply for a variance that is
    22       exceedingly different than the Windeler variance request in relation to the amount and
    23       frequency of proposed trucked-in water depending on the seasonal use of the home,
    24       size of the home and number of water fixtures. Further, considering none of the non-
    25       Windeler Plaintiffs' parcels are on the same block or even within a few blocks of the
    26       Windeler parcel, the non-Windeler Plaintiffs' parcel may not present similar public
    27       health issues relative to trucking in water or have other restraints applied to their
    28       parcels. (Reply IUN, Exhibit A, illustrating with a circle icon the disparate locations of

                                                                    12
                          County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss
                                                         EXHIBIT 2                                                 19
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 22 of 31 Page ID #:404


   Cas 2:17-cv-08536-DSF-JEM Document 21 Filed 02/26118 Page 13 of 20 Page ID #:389




          the Plaintiffs' properties in Cambria.) Further, the County staff planner who processed
     2    the Windeler variance, Airlin Singewald, is now the supervisor of the Department of
     3    Planning & Building's Housing and Economic Development Section, an area of the
     4    Planning Department that has nothing to do with processing variances.
     5    (http://www.slocounty.ca.gov/Denartments/Planning-Building/HQl!Sing.aspx.)
     6    Importantly, any future staff recommendation on a variance will be ultimately decided
     7    by a new Planning Director, which is in an active recruitment at the County and will
     8    likely be filled by April or May, 2018, who may very well have an entirely different
     9    approach to this situation than the Planning Director at the helm when staff reviewed
    IO    the Windeler variance, and will ultimately make the fmal call on the staff
    11    recommendation for the Planning Commission's consideration. (Reply RJN, Exhibit
    12    B). Finally, the makeup of the Planning Commission has changed with the
    13    appointment of a seasoned and influential Planning Commissioner, Jay Brown, 2 in
    14    August 2017 and the election of a new chair and vice-chair in January 2018, who may
    15    lead the Planning Commission down a difterent path with subsequent variance requests
     l6   in Cambria. (Reply RJN, Exh. C, p.2; Exh. D.) In sum, it is plain to see that there are
    17    too many variables at play with the County staff, Planning Commissioners, and details
    18    of variance proposals from non-Windcler Plaintiffs with property geogmphically
    19    distinct from the block where the Windelers have their parcel to state that the
    20    submission of a variance from the non-Windeler Plaintiffs is f·utile. It, simply, is not
    21    known how such applications will be considered by the County. Therefore, the non-
    22    Windeler Plaintiffs cannot rely on the futility exception to escape the Williamson
     23   County ripeness requirement that demands that they submit a variance to establish the
     24    finality of a government action, which would allow the County to exercise its
     25
     26
           2
     27     Jay Brown served as a Planning Commissionet· for 10 years in Monterey County, several years
           longer than any current Planning Commissioner.
     28    http://www .sl ocoun ty .ca. gov /Depmtmcnts/Plannin g- Building/Current-and -Environmental-
           Planning/Scrviccs/Planning-Commission.aspx.
                                                                    13
                         County's Reply to Plaintiffs' Opposition to Its Notice ofMotion and Motion to Dismiss

                                                       EXHIBIT 2                                                 20
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 23 of 31 Page ID #:405


   Cas 2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 14 of 20 Page ID #:390




         significant discretion, before pursuing as-applied constitutional claims against the
    2 County.
    3          Plaintiffs' cited cases to support the non-Windeler Plaintiffs' futility exception
    4    claim under Williamson County do not establish that the futility exception applies to the
     5   non-Windeler Plaintiffs. In Del Monte Dunes at A1onterey, Ltd. v. City of Monterey, 920
    6    F.2d 1496 (9th Cir.l990), the court found that the futility exception applied to the
     7 plaintiffs situation, excusing that plaintiff f!·om applying for a variance, "[b]ecause the
     8   nature and density of[the plaintiffs J proposed development did not conflict with express
     9   terms in the City's zoning ordinances or its general land use plan [and] a variance would
    !0   not have resulted led to tentative tract map approval." !d. at 1502. Unlike the plaintiff
    ll   in Del Monte Dunes, here, the Plaintiffs' proposals would conflict with the requirement
    12   to provide a will-serve letter to the County when submitting an application for
    13   development and a variance is required (that is, if an applicant doesn't receive a waiver
    14   fi·om this requirement to file the application) to receive approval of development without
    !51 the will-serve letter.    Therefore, Del Monte Dunes is not supportive of Plaintiffs' claim
    16   of Williamson County futility.
    17          The Plaintiffs also cite Lucas v. South Carolina Coastal Council, 505 U.S. 1003
    18   (1992) to support its futility argument. (Opposition, p. 10). In Lucas, however, the
    19   defendant agency "stipulated below that no building permit would have been issued
    20   under the 1988 Aet, application or no application" and such "submission would have
    21   been pointless." ld at 1014, fn.3. Here, the County has not stipulated or conceded in
    22   any manner that the non-Windcler Plaintiffs' submission of a variance application would
    23   be pointless. Therefore, Lucas is not supportive of Plaintiffs' claim of Williamson
    24   County futility.
    25          The court in Kinzli v. City of Santa Cruz, supra, 818 F.2d 1449, cited by Plaintiffs
    26   in page l 0 of their opposition, specifically rejected the District Court's finding that the
    27   plaintiff met the Williamson County futility exception because the plaintiff hadn't even
    28   submitted one meaningful appl.ication for development and received a decision on such
                                                                                                 ---------
                                                                1.4
                      County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss
                                                    EXHIBIT 2                                                  21
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 24 of 31 Page ID #:406


          I
   Cas 2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 15 of 20 Page ID #:391




              application. !d. at 1455. The court concluded that the plaintiff's takings claim did not
     2        meet the finality requirement under Williamson County and, thus, was not ripe since the
     3        plaintiff failed to submit a meaningful application for development or variance. !hid.
     4        Contrary to Plaintiffs' assertion that the Kinzli decision stands for the proposition that
     5        "submission of a development plan is excused if such an application would be 'an idle
     6        and futile act'," it upheld the requirement to submit at least one development plan
     7        application and a variance application. Ibid. Therefore, Kinzli is not supportive of
     8 Plaintiffs' claim of Williamson County futility.
     9               Finally, Plaintiffs attempt to persuade the Court, again, to heed non-Ninth Circuit
    1o        precedent on the futility issue should fall flat. While the Court could simply choose to
    11        ignore the cited cases, it's important to note that Plaintiffs have misconstrued the
    l2        holdings of these cases in a covert attempt to portray them in a light favorable to their
     13       position on the futility issue. In Sherman v. Town of Chester, 752 F.3d 554 (2d Cir.
    14 1\     2014), the court found that the plaintiff met the fina!i!'; requirement of Williamson
    15 · County because resubmission of development applications would be futile in light of the
     16       town's continual adoption of ordinances which unfairly targeted plaintiff in an effort to
     17       prevent plaintifffrom developing her property. I d. at 562-563. In Murphy v. New Milford
     18       Zoning Com 'n, 402 FJd 342 (2d Cir. 2005), the court considered the plaintiffs' claim
     19       that New Milford's zoning code enforcement cease and desist order to cease the use of
     20       their home as a place of religious assembly for dozens of people violated, among other
     21       claims, their First Amendment rights to assemble peaceably and to exercise their religion
     22        fi·eely. Id. at 345-346. There was no allegation that the plaintiffs suffered a taking of
     23        private property without just compensation.                  Rather, the court detenn ined that the
     24        Williamson County ripeness analysis applies to the plaintiffs' claims. !d. at 352. In doing
     25        so, the court concluded that the Murphys failed to satisfy the first prong of Williamson
     26        County because they did not follow the proper administrative procedures and receive a
     27        final detennination from the Zoning Board of Appeals on the alleged zoning code
     28

                                                                     15
                           County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss
                                                          EXHIBIT 2                                                 22
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 25 of 31 Page ID #:407


   Cas 2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 16 of 20 Page ID #:392



         violation or a variance from the application of the zoning code provision to the use of
    2    their home as a place of religious asscmbly.ld. at 352-353.
    3          Here, Sherman has no relevance to the present case because the County has not
    4    adopted any ordinance that targets any of the Plaintii1's and Plaintiffs cannot plead such
     5   facts. Further, notwithstanding the fact that Murphy is fundamentally about First
     6   Amendment rights, not Fifth Amendment rights, it still supports the County's position
     7   that Plaintiffs must comply with the Williamson County finality requirement to establish
     8 ripe claims in causes of action three through six because doing so will afford this Court
     9   with "concrete and established facts ... from a definitive decision from local zoning
    l0   authorities [without which the) dispute remains a matter of unique local import over
    11   which [the Court) lack[s] jurisdiction." Id. at 353-354. Therefore, both Sherman and
    12   Murphy provide no persuasive direction to the Court on the viability Plaintiffs' causes
    13   of action and, at a minimum, support the County's request that the Court dismiss, with
    l4   prejudice, all of the claims against the County.
    15

    16
              v.    PLAINTIFFS' OUT-OF-ClRCl.JIT PULLMAN ANALYSIS IS
                    BASELESS
    17

    !8          Plaintiffs' inexplicable reliance on the Third Circuit's Pullman abstention
    19   standard in Planned Parenthood of Central New Jersey v. Farmer, 220 F.3d 127 (3d
    20 · Cir.2000) and other Third Circuit precedent throughout their analysis is a desperate
    21   attempt to avoid the Ninth Circuit's established standard and must be ignored in
    22   reviewing whether or not, in the alternative, the Court should abstain from hearing the
    23   Plaintiffs' federal claims. San Remo Hotel, supra, 364 FJd at 1095 (the Ninth Circuit
    24   Court of Appeal is "not free to simply disregard [its own precedent] in favor of out-of-
    25   circuit precedent."). The County provided the relevant Ninth Circuit Pullman standard
    26   in its Motion, on pages 14 and 15, which requires the following elements: "(1) the
    27   complaint must involve a sensitive area of social policy that is best left to the states to
    28   address; (2) a definitive ruling on the state issues by a state court could obviate the
                                                               -----------------------                         ---
                                                                 16
                      County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss
                                                     EXHIBIT 2                                                  23
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 26 of 31 Page ID #:408


   cas 2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 17 of 20 Page ID 11:393




         need for federal constitutional adjudication; and (3) the proper resolution of the
    2    potentially determinative state law issue is uncertain." Kollsman v. city ofLos Angeles,
     3   737 F.2d 830, 833 (9th Cir.J984) ("Kollsman"). The Plaintiffs' Opposition papers fail
     4   to refute that Kollsman provides this Court with the applicable Pullman standard and
     5   fail to even address the first and second prongs in this standard. Plaintiffs' futile
     6   attempt to address the third prong of the Pullman standard is baseless. Rather, the
     7   resolution of the writ of mandate is undeniably uncertain.
     8         Plaintiffs' reliance on Craik v. County of Santa Cruz, 81 Cal.App.4th 880 (2000)
     9   and Miller v. Board ofSupervisors, 122 Cal.App.Jd 539 (1981) do not support their
    1o   argument that the alleged conflict between the County's variance ordinance and
    11   Government Code section 65906 is not a case of first impression. As discussed
    12   further, below, Plaintiffs do not cite a case that has resolved the alleged conflict at
    13   issue, and the resolution of this issue is uncertain, satisfying the third prong of the
    14   Pullman abstention standard.
    15          In Craik, the County of Santa Cruz approved a variance due, in part, to the
    16   property's existing topography being below an eroding coastal bluff and in a coastal
    17   wave run-up and/or flooding zone, which required it to raise the elevation of the
    J8   proposed structure by four feet to ensure that the first level would be above the t1ood
    19   elevation as required by the Federal Emergency Management Agency. Craik, supra,
    20   81 Cal.App.4th at 887. The court in Craik noted that Santa Cruz County "was not
    21   barred from considering the FEMA and related county regulations as special
    22   circumstances" even though they dicln 't constitute a physical disparity between the
    23   subject property and other properties in the zone. !d. at 890. While the Craik court
    24   found that Santa Cruz County could consider applicable regulations as special
    25   circumstances, Craik does not stand for the proposition that, as Plaintiffs suggest,
    26   Government Code section 65906 requires a local land use authority to go beyond its
    27   enumerated special circumstances criteria in its local ordinance and do so in a manner
    28   that considers non-physical attributes. Craik only stands for the proposition that it was
         ·~------·-·------·                    - - ·--·--···-··-··-·---··· - - - - - - - - -
                                                                   17
                      County's Reply   to   Plaintiffs' Opposition to lts Notice of Motion and Motion to Dismiss
                                                        EXHIBIT 2                                                  24
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 27 of 31 Page ID #:409


   Cas 2:17-cv-08536-DSF-JEM             Document 21 Filed 02/26118 Page 18 of 20 Page ID #:394




         allowable under section 65906, a distinctly different issue than the one presented here.
    2    Therefore, Craik does not touch on the issue presented in this case relative to whether
    3    Government Code section 65906 requires the County to go beyond its enumerated
    4    "special circumstance" criteria in its variance ordinance and do so in a manner that
     5   considers non-physical attributes of a subject property as compared to other properties
     6   in the zone.
     7         Likewise, Miller v. Board of Supervisors provides no suppo1t for Plaintiffs'
     8   assertion that the claim of conflict between Government Code section 65906 and the
     9   County's variance provision is not a case of first impression. The court in Miller only
    l0   considered the application of Government Code section 65906 to the development at
    11   issue in the case. Miller v. Board a/Supervisors, supra, 122 Cal.App.3d at 543-544.
    !2   The court did not even consider a local variance ordinance because the local agency
    13   only applied section 65906 to the proposed variance application. Thus, there was no
    !4   discussion relative to whether or nol section 65906 r<;_ouires a local agency, in
    15   implementing its local variance ordinance, to consider factors beyond size, shape,
    16   topography, location or surroundings of the property. Therefore, the Miller case
    17   provides no support to Plaintiffs' assertion that this case does not present a case of first
    18   impression.
    !9          Plaintiffs attempt to concede defeat in the writ petition (Opposition, p. 18.)
    20   cannot subvert the Court's authority under the Pullman abstention.                         PlaintifE~   ignore
    21   the very reason why they filed the writ petition which is to have a court review the
    22   record to determine whether the County abused its discretion in denying the Windeler
    23   variance, including whether it did not provide a fair hearing to lhe Windelers.
    24   (Complaint, p. 13, ~ 45.) The "right to a fair hearing is violated if an administrative
    25   tribunal relies on evidence outside the record in reaching its decision." Pinheiro v.
    26   Civil Service Commission for the County of Fresno, 245 CaLApp.4th 1458, 1467
    27   (20 16). When a writ petitioner is denied a fair hearing, the court vacates the
    28   administrative decision and orders a new fair and independent hearing. ld at 14 72.

                                                                   18
                        County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dtsmiss
                                                       EXHIBIT 2                                                     25
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 28 of 31 Page ID #:410


   Cas 2:17-cv-08536-DSF-JEM          Document 21 Filed 02/26/18 Page 19 of 20 Page ID #:395




         The Plaintiffs do not dispute that if a state court finds that the County violated the
    2    Windelers' right to a fair hearing in its review of their writ of mandate, that decision,
    3    alone, would vacate the County's entire action on their variance, regardless of whether
    4    the Windclers cannot prove, as they suggest on page 19 of their Opposition, that all the
     s   County's variance findings are not supported by substantial evidence. Therefore,
     6   Plaintiffs' flailing scheme to concede defeat in the writ petition to evade the Court's
     7   discretion to abstain under Pullman must fail considering a state court's ruling on the
     8   fair hearing issue, by itself, is enough to grant Plaintiffs' writ of mandate.
     9          In the end, the County is not so blatantly dismissive of the established Ninth
    10   Circuit precedent offederal courts consistently deferring to state courts when writs of
    11   mandate are filed in federal court because of the highly fact-intensive inquiry involved
    12   in reviewing the administrative record to determine if the government has abused its
    13   discretion. C-YDevelopment Co. v. City of Redlands, 703 F.2d 375, 380-381(9th Cir.
    14   1983); Sederquist v. City of Tiburon, 590 F.2d 278, 282-283 (9th Cir.1978). It is
    15   highly notable that Plaintiffs do not cite to any Ninth Circuit precedent where a federal
    16   court within the Ninth Circuit jurisdiction did not abstain from considering federal
    17   constitutional claims when a plaintiff additionally filed an administrative writ of
    18   mandate claim under California Code of Civil Procedure section 1094.5 and an
    19   accompanying inverse condemnation claim. Rather, Plaintiffs' reliance on Meredith v.
    20   City of Winter Haven, 320 U.S. 228 (1943) is an overt attempt to lead the Court down
    2!   the rabbit-hole with irrelevant authority. The Supreme Court, in Meredith, was not
    22   confronted with the application of the Pullman abstention to a cause of action
    23   involving a writ petition challenging a land use decision. Rather, "the decision of
    24   [that] case [was] concerned solely with the extent of the liability of the city on its
    25   Refunding Bonds." !d. at 236-237. In fact, if this Court is contemplating deciding the
    26   issue of whether Government Code section 65906 compels the County to consider
    27   special circumstances beyond those listed in its ordinance, Meredith instructs that
    28   abstention would be appropriate because such a "[d]ecision ... [would] require the

                                                                19
                      County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss
                                                    EXHIBIT 2                                                  26
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 29 of 31 Page ID #:411


   Cas 2:17-cv-08536-DSF-JEM Document 21 Filed 02/26/18 Page 20 of 20 Page ID #:396




           federal court to determine or shape state policy governing administrative agencies." !d.
     2     at 237. Such a decision would ultimately dictate how every local government in the
     3     state would have to review special circumstances applicable to everv single variance
     4     application that thev process. This is an enormous ask and has significant policy and
     5     land use implications. Considering the Plaintiffs' failure to cite to relevant Supreme
     6     Court, Ninth Circuit or state court precedent to support their position that the Court
     7     should not abstain under the Pullman abstention and the County's clear reasons why
     8     abstention is appropriate as stated here and in its Motion, at pages 25-27, the County
     9     respectfully requests that this Court, in the alternative, dismiss the state law claims
    I0     against the County and abstain from hearing the federal constitutional claims against
    11     the County under the Pullman abstention.
    12          VI.    CONCLUSION
    13          Based on the foregoing and the arguments expressed in the County's motion
    14    !'papers, the County respectfully requests that the Court dismiss all causes of action
    15     against the County, with prejudice or, in the alternative, dismiss causes of action two
     16    and three against the County and abstain, under the Pullman abstention, to hear the
    17     federal constitutional challenges until a state court has considered the state law claims.
     18

     !9                                                    RITA L. NEAL
                                                           County Counsel
    20
    21     DATED: February 26,2018                         By:                  !;II _________
                                                                 MATTHEW W. CHRISTEN
     22
                                                                 Deputy County Counsel
     23                                                          Attorneys for Defendant County of San Luis
                                                                 Obispo
     24

     25
     26
     27
     28
            --·----------
                                                                   20
                        County's Reply to Plaintiffs' Opposition to Its Notice of Motion and Motion to Dismiss
                                                      EXHIBIT 2                                                  27
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 30 of 31 Page ID #:412




    1                                   PROOF OF SERVICE
    2       WINDELER, et al. v. CAMBRIA COMMUNITY SERVICES DISTRICT, ET AL.
    3                           Case No. 2:17-cv-08536 -DSF- (JEMx)
    4 STATE OF CALIFORNIA, COUNTY OF ORANGE
    5
              I am employed in the County of Orange, State of California. I am over the
    6   age of 18 years and am not a party to the within action. My business address is
        23113 Plaza Pointe Drive, Smte 100, Laguna Hills, CA 92653. On September 16,
    7   2019, I caused the foregoing document(s) described as:
        REQUEST TO TAKE JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS'
    8   OPPOSITIONS TO MOTION TO DISMISS OF COUNTY OF SAN LUIS
        OBISPO AND MOTION TO DISMISS OF CAMBRIA COMMUNITY
    9   SERVICES DISTRICT
   10
        to be served on the interested parties in this action as follows:
   11
   12   n  By placing D the original     na true copy thereof enclosed in sealed envelopes
        addressed as stated below or [XX) by sending a copy as stated and addressed below:
   13

   14                              SEE ATTACHED SERVICE LIST
   15
             ~ BY ELECTRONIC SERVICE. I certify that I electronically filed the
   16 foregomg with the Clerk of the Court for the United States District Court, Central
      District of California by using the CM/ECF system. I certify that all participants in
   17 the case are registered CMIECF users and that service will be accomplished by the
      CM/ECF system.
   18

   19       I dec.lare. under penalty of perjury under the laws of the State of California that
      the foregomg Is true and correct.
   20       Executed on September 16, 2019, at Laguna Hills, California.
   21
   22
                                                     ~.~
                                                       Sandra Beck
   23

   24

   25

   26
   27

   28


                                             PROOF OF SERVICE
Case 2:19-cv-06325-DSF-JEM Document 22 Filed 09/16/19 Page 31 of 31 Page ID #:413




                                      SERVICE LIST
    2     WINDELER, eta!. v. CAMBRIA COMMUNITY SERVICES DISTRICT, ET AL.
    3                       Case No. 2:19-cv-06325 -DSF(JEMx)
    4 Rita L. Neal, Esq.                          Michael M. McMahon, Esq.
      Jon Ansolabehere, Esq.                      CARMEL & NACCASHA, LLP
    5 County Counsel
      County of San Luis Obispo                   1908 Spring Street
    6 1055 Monterey St., Room D320                Paso Robles, CA 93446
      San Luis Obispo, CA 93408                   Phone: 805-226-4148
    7 Phone: 805-781-54.00
      Fax: 805-781-4221                           Fax: 805-226-4147
    8 Email: jansolabehere@co.slo.ca.us           Email : !JliiJ£l:lli1I.!_QD@.C2JI!}£<;_lill:\~@
    9
      Attorneys for Defendant and Respondent, Attorneys for Defendant and Respondent,
   10 COUNTY OF SAN LUIS OBISPO               CAMBRIA COMMUNITY SERVICES
   11                                         DISTRICT

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22
   23

   24

   25

   26
   27

   28
                                             ii
                                      PROOF OF SERVICE
